DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seling et al. (US 2015/0034682) in view of Stoll, III (US 4,114,779).
Regarding claims 1, 8 and 15, Seling discloses a threaded valve including: a housing 2 (of PET; see fig. 17 and paragraph 40), a longitudinally moving assembly (outlet valve 3 within; see figs. 1 and 17) concentrically disposed in the housing 2 (see fig. 17), the moving assembly 3 movable from a closed position to an open positon by a user (see figs. 1 and 17, and paragraphs 7, 8 and 31), threads suitable for threadable onward attachment onto a complementary neck 32 of an outer container (see fig. 17).
With further respect to claims 1, 8 and 15, it is noted that Seling discloses wherein the connection between the housing and container is non-detachable, wherein the container and housing include locking formations that prevent rotation (see paragraph 48). However, Seling is silent to the teaching of a plurality of pawl or ratchets disposed on and extending outwardly from the housing above the threads. 
Stoll teaches a threaded “housing” 20 suitable for threadable onward attachment onto a complementary neck 14 of an outer container 10 (see fig. 3), wherein the connection between the “housing” 20 and container neck 14 includes locking formations 22, 17 that prevent rotation; the locking formations including a plurality of pawls or ratchets 22 disposed on and extending outwardly from the “housing” 20 above the threads 18 and are spaced apart from the threads 18 in an axial direction (see figs. 3 and 4), the pawls or ratchets 22 allowing onward rotation onto the complementary container neck 14 and impeding rotational detachment of the “housing” 20 therefrom, 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Seling with locking formations (a plurality of pawl or ratchets disposed on and extending outwardly from the housing above the threads, which engage complementary pawls or ratchets on the container neck), as taught by Stoll, in order to provide a non-detachable connection between the container and housing (as desired by Seling), preventing disassembly, since it was known (as disclosed by Seling) to provide pawl(s) or ratchet(s) for providing a non-detachable connection.
Regarding claim 19, Seling further discloses wherein the threads include exterior threads for internally threading onto the complementary neck 32 of the outer container (see fig. 17).
Regarding claim 20, Seling further discloses a plurality of blades 12 radially and concentrically joining the housing 4 and the moving assembly (outlet valve 3; see fig. 17). 
Claims 2, 4, 6, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Seling et al. (US 2015/0034682) in view of Stoll, III (US 4,114,779) as applied to claims 1 and 8 above, further in view of Stull (US 4,281,778).
Regarding claim 2, 4, 6, 7 and 9-12, it is noted that Stoll discloses two diametrically opposed pawls are disclose, however other numbers could likewise be employed. However, the combination of Seling and Stoll is silent to the explicit teaching 
Stull teaches a locking formations between a “housing” 20 and container neck 12 which includes a plurality of pawls or ratchets 32 disposed thereon for allowing onward rotation of the housing onto a complementary neck 12 and impeding rotational detachment therefrom (see figs. 1-3), wherein the at least one pawl or ratchet 32 maybe a plurality of pawls or ratchets (i.e. at least three equally sized pawls) equally circumferentially spaced providing satisfactory locking retention (see fig. 3, and col. 4, lines 33-46). Stull teaches that while the exact number of pawls or ratchets is not critical, it has been found that a series of close-spaced pawls or ratchets 32 will provide satisfactory locking characteristics, even when used with a container neck 12 having considerably fewer pawls or ratchets (see col. 4, lines 33-42).
Thus, one of ordinary skill in the art would recognize that the known option of providing comprising at least three equally sized pawls, and the pawls or ratchets being equally circumferentially spaced; involves only routine skill in the art, for the predictable result of providing satisfactory locking retention, impending detachment.  
With respect to the limitation of “circumscribing the housing” it is noted that the pawls or ratchets of the combination of Seling, Stoll, and Stull would circumscribe the housing.
With further respect to claim 6, further discloses a plurality of blades 12 radially and concentrically joining the housing 4 and the moving assembly (outlet valve 3; see fig. 17).

Furthermore, absent a teaching as to criticality to said first plurality being greater than said second plurality, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Response to Arguments
Applicant’s arguments, see pages 1-2, filed 11/13/2020, with respect to the rejection(s) of claim(s) 1, 8, 15, 19 and 20 under 35 U.S.C. 103 (AIA ) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seling, Stoll, III (US 4,114,779) and Stull (US 4,281,778) as illustrated in this office action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754